Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-20, as originally filed 11 MAR. 2021, are pending and have been considered as follows; claims 9-20 remain withdrawn as previously detailed:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 MAR. 2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
Cl. 4 "monolithic beams and columns" have not been explicitly pointed out
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
Claim 1 and 4 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Van Der Lely US 3292327 A.
As per claim 1 Van Der Lely teaches modular shelter providing resistance to fire, explosion, and toxic hazards occurring in an exterior thereof, comprising: 
two or more prefabricated modular segments ("designate two adjacent houses" 1, 2, FIG. 1) each including a built-in foundation (horizontal wall 30, FIG. 5; this is considered exemplary), 
a built-in roof (wall 33 FIG. 5; this is considered exemplary), and 
one or more side walls (walls 31 and 32, FIG. 5; this is considered exemplary) extending between the built-in foundation and roof, wherein the built-in foundation, built-in roof, and one or more side walls are made of concrete ("flat walls made from concrete" 5:35); and 
at least one prefabricated vestibule segment ("vestibule or corridor 12" FIG. 2; note "FIG. 2 is a ground or first plan is horizontal section of the ground floor of the foremost building of FIG. 1" 2:9) including a built-in foundation (see horizontal wall 30, FIG. 5; this is considered exemplary of the vestibule 12), a built-in roof (wall 33 FIG. 5; this is considered exemplary of the vestibule 12), at least three side walls (see partition walls 61, 62, and front façade 63, FIG. 2 —or "at least three side walls") extending between the built-in foundation and roof, and 

wherein the built-in foundation, built-in roof, and at least three side walls are made of concrete ("flat walls made from concrete" 5:35) wherein the two or more prefabricated modular segments and the at least one prefabricated vestibule segment are configured to be attached to each other to provide a fully enclosed space within the modular shelter (see "configured to be attached" FIG. 1).  

As per claim 4 Van Der Lely teaches the limitation according to claim 1, wherein the walls and roof of the module segments and vestibule segment are constructed with monolithic beams and columns (see horizontal and vertical sections of 30 and 31, respectively, FIG. 5; these are considered "monolithic beams and columns" as broadly claimed), and the walls have horizontally oriented holes (see holes 59 FIG. 5) extending through a thickness thereof.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely in view of Riley US 20140137727 A1.

each side wall of each prefabricated segment is configured to deflect no more than 1 inch in response to a blast overpressure of up to 8 psig
Riley teaches a wall capable of use with the invention which wall exhibits the claimed deflection, specifically:
each side wall ("Panel I" Table 2) of each prefabricated concrete segment is configured to deflect no more than 1 inch ("0.38 (in)") in response to a blast overpressure of up to 8 psig ("5.2 (psi)"; this is recognized as "up to 8 psig" as broadly claimed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Van Der Lely by including the blast resistant materials as taught by Riley in order to sustain blast pressure experienced by the assembly because doing so would strengthen and thereby preserve the life of the assembly.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely in view of Clark US 4854094 A and Teleskivi US 4282687 A. 
As per claim 3 Van Der Lely teaches the limitation according to claim 1 and Van Der Lely as noted above further discloses the vestibule comprises the external door assembly (door 67, FIG. 2) but fails to explicitly disclose the door assembly includes:
the frame welded to steel plates embedded in a side wall of the prefabricated vestibule segment; and
the external door comprising a multi-layer door panel configured to fit in the opening of the door frame when the external door is closed, and including a blast-resistant door inner- frame having two vertical members and a plurality of cross-members extending between the two vertical members, a first thermal insulation layer disposed to substantially fill spaces between the vertical members and the cross-members of the door inner-frame, a second thermal insulation layer disposed between the door inner-frame and the exterior, and a steel panel mounted to the exterior of the blast-resistant door inner-frame.
Clark teaches a steel frame welded to steel plates in walls, specifically:
the frame (double steel door 39, FIG. 1) being welded to steel plates (steel beams 27, FIG. 1) embedded in a side wall of the prefabricated vestibule segment.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Van Der Lely by including the steel door and frame members as taught by Clark in order to provide a stronger and therefore more secure door.
Teleskivi teaches an improved frame for a door, specifically:
the external door comprising a multi-layer door panel (door leaf at outer panel, FIG. 1; note multi-layers at 22) configured to fit in the opening of the door frame (11 FIG. 1) when the external door is closed, and including a blast-resistant door inner-frame (sub-frame 10) having two vertical members and a plurality of cross-members (horizontal frame members 10a) extending between the two vertical members, a first thermal insulation layer (22) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Van Der Lely in view of Clark by including the frame as taught by Teleskivi in order to provide an improved blast resistant frame which focuses forces on steel members because doing so would provide an even stronger assembly.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely in view of Abrams et al. US 7827738 B2 (Abrams).
As per claim 5 Van Der Lely teaches the limitation according to claim 1 but fails to explicitly disclose:
a joint seal sealing a plurality of joints between the prefabricated module segments, wherein the joint seal comprises:
a thermally resistant backer rod disposed in the joint between the segments, 
a fire resistant intumescent sealant (601c) disposed in the joint to one side of the thermally resistant backer rod, and 
an exterior gas or water sealant (601a) disposed in the joint to the one side of the fire resistant intumescent sealant between the fire resistant intumescent sealant and an exterior of the joint.

a thermally resistant backer rod (backer rod 92, FIG. 21) disposed in the joint between the segments, 
a fire resistant intumescent sealant (122, FIG. 21) disposed in the joint to one side of the thermally resistant backer rod, and 
an exterior gas or water sealant (cork strip 124, FIG. 21) disposed in the joint to the one side of the fire resistant intumescent sealant between the fire resistant intumescent sealant and an exterior of the joint (top of FIG. 21 is recognized as "an exterior" as broadly claimed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Van Der Lely by including the rod, intumescent sealant, and water sealant as taught by Abrams in order to protect the joint against water intrusion and thereby extend the life thereof.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely in view of "An Investigation of the Effects of Air Infiltration and Thermal Transmittance on the Design of a Single Low Energy Building for the UK Climate" (2013)(hereinafter Freeman).
As per claim 6 Van Der Lely teaches the limitation according to claim 1 and further discloses a joint seal ("grooves or recesses 130 and tongues or extensions 131" FIG. 7) sealing a plurality of joints between the prefabricated module segments and the prefabricated vestibule segment but fails to explicitly disclose:
the seal to limit air ingress from outside to less than 0.1 air changes per hour.
Freeman teaches this rate, specifically:
the seal to limit air ingress from outside to less than 0.1 air changes per hour ("an infiltration value 0.04ACH" paragraph 4, pg. 105).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Van Der Lely by substituting the air ingress as taught by Freeman in order to achieve a desired seal of the assembly because doing so would enable greater control of the interior of the assembly.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely in view of Pearman et al. US 6217441 B1 (Pearman).
As per claim 7 Van Der Lely teaches the limitation according to claim 1 but fails to explicitly disclose:
a controller for a heating, ventilation, and/or air conditioning (HVAC) system configured to provide air circulation to the interior of the modular shelter, 
wherein the controller comprises a gas detector interface for receiving a measurement of a toxic or flammable gas concentration at a location exterior to the modular shelter, and a controller configured to control shutdown of air circulation provided by the HVAC system upon the measured toxic or flammable gas concentration exceeding a threshold concentration.  

a controller for a heating, ventilation, and/or air conditioning (HVAC) system configured to provide air circulation to the interior of the modular shelter (Control System (ICS) 72, FIG. 2), 
wherein the controller comprises a gas detector interface for receiving a measurement of a toxic or flammable gas concentration at a location exterior to the modular shelter (see " CBD 70 can be disposed external… harmful agents" 4:1), and a controller ("Mixing and/or recirculation can be performed by a return air duct 48" 3:49; this is considered a controller) configured to control shutdown of air circulation provided by the HVAC system upon the measured toxic or flammable gas concentration exceeding a threshold concentration.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Van Der Lely by including the ICS as taught by Pearman in order to regulate the presence of toxic gas because doing so would provide more user control to the system.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely.
As per claim 8 Van Der Lely teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the modular shelter insulates against a heat flux density of 100 kW/m2 applied for 1 hour to an exterior wall such that air temperature in an interior of the modular shelter does not exceed 140°F.
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach "insulates against… interior of the modular shelter does not exceed 140°F ", so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Van Der Lely by achieving the desired insulation factor as an obvious design choice in order to provide a desired interior environment.

Response to Arguments
Applicant's arguments filed 25 SEP. 20 have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/JJS/
Examiner, Art Unit 3638 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635